!;

                                                                                            381



         OFFICEOFTHEATTORNEY        GENERALOFTEXAS
                           AUSTIN




titUWrabl0S. C.kioylQ, Jr.,
Assistant    county Attorney
Jira?ios  county
Rryan, YexaB
mar   3&r.uoJ1at




stated

                                      80. 44 passed at th*
                                     aturs la 88 ro11oret




                     es having jlrrsoL1eboarde, fnlah
                     @late the CoLlnt‘y
                                      Court or one or
                     trict Courts to be the Juveniles
      Court or Courts for suah county, and such de&g-
      nation E#aybe #$hngpd iron time to tLmt by each
      Jwenile bms.      In 611 other oouutiecrthe Dis-
      trzI,ct
            court or tthowmIltp Court &all be the
      Juvenile court as a@t?od bettwm the jwkgea oS
      each roepet5tWo courts, But until suds tlxm smh
      Caunty Gaurt cwt Diretriotkurt shall have eon-
      current jurindiotiozkin 63asseof ctildrm cm&g
      within the tornreOf this Aot.




                                            THL      GENERAL   OR   PIRST        ***ISTAM
maombls     8. c. uoyle, Jr. - pqe g



         %tia   provided, hopowr,thatt&e    jurb-
    diption, pcwers aad dutiee thwJ 0onf~od   am%
    imposed upan fhe eetablislsedcourts hareuu%c
    are sup0raadal jurl~ctions, parers and clutieo,
    It Being the intention of the Lcglfiluturenot
    to weate hereby another offLoe.*
          Pt4.ole 6138 of the nmmd       5iril Statutes incofaP
8s pertinent 161aa followst
         '&Xl4UtJ'COUDty h8ti?I&'
                                8 pO~bttiOtl Of OtlB
    hit&red thota~    or ovar* aaoordingto the pm-
    oa      Puieral oatttue,the judges of the sever-
    aldletrleBtao;Z ar.&admldlrtr!lotaourte of
    Bttohcounty,  tcyethor with thQ aottntyJtadgeof
    en031oouaty,areherQby aoastitutearrJmarrile
    mard fcr eueh oaunty . * * 0 .g
            Aacord%ngto   the1840   o(msus, HratQe Qountyhas   a
gqul8tion    of 86,Qw.
           We amum that your laqu%ry -- rhioh you data hata
beens?adeupcmtherequeet    of both theMstrletJudg8    ard
the couaty  Judge - arisettout Of the taot uk8t SeJctlon1s
of 6. 6. Ro. 466, M. Q6, approwd Woh     66, IQM, ereatilmg
the 86th Judioial =8triCt, Cooed     C? %%WX't~On am% Bx~~oe
~snnties,declaree~
         W&at the Quttty Cow% of BFasoe Cmtaty
    f&%11 have ollde~(1~l8e the $exU5r8lJurlediat-
    ion of probats  oourts, shall probrbtev311.0,
    appoint 6uwdAans of minors, Idiots, lurmtios,
    person0 nam ompoa meutie and UesSaimcwtmkmw,
    grant lettere testarsaatarymidof adidalatra-
    tiOt.I,
          Settle; tbOOounf8 Of SaOOUtOrS, -fttt’8-
    tore 8nd guarcfioae,atkitr8ns8ct 011 bueinese
    qgwr~to           estates ofdooewed   pe~ams,
    mdaors, idiots, funatlce, pereom non aoqes
    meatdesad0seraon~             ineludlng part%-
    uon, eettlement aad distributiozxof estates
    of deoeused ps~sons and to appremtioe minors
    PIP~Oo-filedbJ 18W, SIkit0 i8SUe 011 Wits
    XMBCeSSaFJfOP the ent"OrG~nt of its oW'IJ      $Wi8-
    dlotioa, to pfntiahcontempt ruder all smb pro-
    visions 86 are now or cny be provided by the
    general law gemrnkng county marts ghroq#wut
    the Stote;aad theeaid county oeurtof6razos
    5ount~ 8b811 &We no OthS jprjsdiatlrm, ostll
    or ttrindnal.*
                                                                    383

6onorable 8. 6. aoyls, Jr. - page s




          This 8eotiOn, Of course, does    not aboluh t&b
County Court of nraeos County. On the     contrary, It mr.+
1~ dlrrFtishesZh@ jurisU.ction of that    txw.rf,and the
County ccurt as suoh ia ;I6LXICJJ
                                a part    Cf t#~c?
                                                 jucj,&ciq
a5 before.

          Sines mwos     Ccunty*s population is less than
one hundr~ thousand, them is no Juvenile Bo;ud for
t&batcounty. So t&G, us provided in Section 4 of the
Juronllo Act, the county   Court may 8of concurrently irlth
tie District Court,as a Juvenile Court, and upm 3p aeee-
meat betwocn the Judge8 of those courta, it would becka
the 9016 avenue   Gourt for that.county.
          While the Eannor of agresmcnt betnecn the Judges
is r&t provided by the bat, XN3?W%h61SS8 we think it should
be ovidonced by order6 of oaah, duly eutered upon the ndn-
utee of their rsspect~ve courts.
           Any confliof ia 6. B. lo, 488 and 8. B+ Ilo.CQ
mat   be resolved in favor of the latttw.




                                                              COMMn-rEC